LYONS, Judge.
Delivered the resolution of the Court, that the judgment of the District Court was erroneous, and to be reversed; and that of the County Court affirmed.
{jíy As the Court did not explain the grounds upon which the judgment was given in the last case; and as the following is a case upon nearly the same title, and some of the Judges in giving their opinions on it, stated the ground of decision in the last, I have thought it would be agreeable to the reader to publish it at this time, although not decided until two terms afterwards.